Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered May 2, 1989, convicting him of sodomy in the first degree (two counts), attempted rape in the first degree, sexual abuse in the first degree, and criminal use of a firearm in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to reach them in the exercise of our interest of justice jurisdiction. Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.